Citation Nr: 0534307	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  03-19 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right knee injury, with degenerative joint disease, currently 
evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


INTRODUCTION

The veteran had active duty service from March 1977 to March 
1980.

This matter is again before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The case was previously before the Board and was 
remanded in January 2005.


FINDING OF FACT

The veteran's service-connected disability, described for 
rating purposes as residuals of a right knee injury, with 
degenerative joint disease, is manifested by complaints of 
pain on use with flare-ups; examination shows flexion limited 
by pain to 90 degrees, extension limited by pain to 5 
degrees, but no recurrent subluxation or lateral instability. 


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 10 
percent for residuals of a right knee injury, with 
degenerative joint disease, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.7, Diagnostic Codes 
5260, 5261, 5257 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

 Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the appellant was provided with VCAA's notice and duty 
to assist requirements in May 2002, which was prior to the 
August 2002 rating decision on appeal.  Therefore, the 
express requirements set out by the Court in Pelegrini have 
been satisfied.  

The May 2002 letter collectively with the statement of the 
case and a September 2003 letter effectively informed the 
appellant of the applicable laws and regulations including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  The Board also finds that the above VA 
communications implicitly notified the claimant of the need 
to submit any pertinent evidence in his possession.  In this 
regard, the claimant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the claimant must 
also furnish any pertinent evidence that he may have and that 
the requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the claimant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim, and has afforded the 
appellant VA examinations during the appeal period.  The 
appellant has not indicated nor is there any indication that 
there exists any pertinent outstanding evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected right knee disability 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

On VA examination in July 2002, the veteran ambulated into 
the examination room without mechanical aid.  The veteran 
reported pain with severe pain after standing for 2 hours 
with such pain lasting 3 days and resulting in 50% loss of 
right knee function.  The veteran admitted to using a brace, 
but denied using crutches or a cane.  On physical 
examination, visual inspection showed the right and left 
knees to be equal in size and there was no muscle atrophy or 
wasting.  Palpation of the right knee revealed tenderness in 
the medial and lateral joint spaces with tenderness superior 
to the patella.  Range of motion was reported to be from 0 to 
105 degrees with no additional limitations noted with 
repetition of movement related to pain, fatigue, 
incoordination, weakness, or lack of endurance.  It was noted 
that a prior x-ray in 2001 revealed minimal osteoarthritis.  
The diagnoses were degenerative joint disease and patellar 
tendon pain syndrome. 

Private and VA clinical treatment records dated from 2001 
show continued treatment for complaints related to the right 
knee, including pain and instability with increased symptoms 
during flare-ups.  The veteran reported taking anti-
inflammatories with minimal relief.  A June 2003 progress 
note documents mild tenderness along the medial and lateral 
aspects of the patella.  Range of motion was reported to be 
from 0 to 120 degrees.  McMurray's, Lachman's and drawers 
tests were negative.  There was no effusion and no patellar 
tenderness.  The reported treatment plan included medication, 
exercise, and continued use of a knee brace. 

Pursuant to the Board's January 2005 remand, the veteran 
underwent additional VA examination in March 2005.  The 
examiner noted that the claims file was reviewed.  The 
veteran's subjective complaints included right knee pain, on 
and off, described as achy and dull.  He reported flare-ups 4 
times a week, lasting days, with precipitating factors being 
walking and going uphill and downhill.  No episodes of 
dislocation or recurrent subluxation were reported.  On 
physical examination, there was no swelling or redness, but 
there was tenderness to pressure along the joint line 
medially and laterally and also in the right prepatellar 
area.  Flexion was limited by pain to 90 degrees and 
extension was limited to 5 degrees.  There was no instability 
to varus and valgus stress bilaterally; McMurray's test on 
the right was positive; Lachman's sign was negative.  

The veteran's right knee is currently rated 10 percent 
disabling.  This appears to be based on x-ray evidence of 
arthritis with satisfactory evidence of pain since flexion 
limited to 90 degrees and extension limited to 5 degrees 
would both otherwise be noncompensable under Codes 5260 and 
5261.  See Code 5003 for Degenerative arthritis.  In order to 
warrant a 10 percent rating under Code 5260, flexion would 
need to be limited to 45 degrees; to warrant a 20 percent 
rating under Code 5260, flexion would need to be limited to 
30 degrees.  It is clear from the medical evidence that the 
criteria for a rating in excess of the current 10 percent is 
not warranted based on limitation of flexion, even when 
additional functional loss is considered.  Although the 
veteran has reported flare-ups which he describes as severe, 
the objective clinical findings do not support assignment of 
a rating in excess of 10 percent under Code 5260.  The same 
applied for Code 5261 for limitation of extension.  In order 
to assign a rating in excess of 10 percent under Code 5261, 
extension would need to be limited to 15 degrees. 

There is also no persuasive evidence of recurrent subluxation 
or lateral instability, and application of Code 5257 is 
therefore not warranted either to assign a rating in excess 
of the current 10 percent, or to assign a separate rating.  
See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98. 

In sum, although the Board acknowledges that the right knee 
disability is productive of pain and some limitation of 
motion, including during flare-ups, the preponderance of the 
evidence is against assignment of a rating in excess of 10 
percent under the regulatory rating criteria which the Board 
must apply.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995)

The veteran may always advance a claim for an increased 
rating should the severity of his right knee disability 
increase in the future. 


ORDER

The appeal is denied. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


